
	

113 HR 4683 IH: Lifespan Respite Care Reauthorization Act of 2014
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4683
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mr. Langevin introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XXIX of the Public Health Service Act to reauthorize the program under such title
			 relating to lifespan respite care.
	
	
		1.Short titleThis Act may be cited as the Lifespan Respite Care Reauthorization Act of 2014.
		2.FindingsCongress finds the following:
			(1)There are an estimated 62,000,000 family caregivers nationwide that provide care for loved ones
			 with chronic, disabling health conditions across the lifespan.
			(2)The economic value of uncompensated family caregiving to the United States economy was estimated at
			 $450,000,000,000 in 2009, more than total Medicaid spending of
			 $366,000,000,000, including both Federal and State contributions for
			 medical and long-term care in the same year.
			(3)While caring for the aging population remains a growing concern, more than half of care recipients
			 are under age 75, and almost one-third are under age 50.
			(4)Respite provides temporary relief to caregivers from the ongoing responsibility of caring for
			 individuals of all ages with special needs.
			(5)Respite care is the most frequently requested family support service.
			(6)Respite has been shown to provide family caregivers with the relief necessary to maintain their own
			 health, balance work and family, bolster family stability, keep marriages
			 intact, and avoid or delay more costly nursing home or foster care
			 placements.
			(7)Delaying nursing home, institutional, or foster care placement of just one individual for several
			 months can save Medicaid, child welfare, or other government programs tens
			 of thousands of dollars.
			(8)The Lifespan Respite Care Act of 2006 was originally enacted to improve the delivery and quality of
			 respite care services available to families across all age and disability
			 groups by establishing coordinated lifespan respite systems.
			(9)Thirty-one States and the District of Columbia have received grants under the Lifespan Respite Care
			 Act of 2006 to improve the availability and quality of respite services
			 across the lifespan.
			(10)For the Nation’s wounded servicemembers and veterans with traumatic brain injuries and other
			 conditions, respite systems could be an integral lifeline for families in
			 their new roles as lifelong family caregivers.
			(11)The Department of Veterans Affairs and Congress have both acknowledged the unique challenges facing
			 caregivers of returning servicemembers and veterans, as well as the need
			 for increased caregiver services.
			(12)The increased utilization of, and costs to, long-term care systems requires the continued
			 development of coordinated family support services like lifespan respite
			 care.
			3.Reauthorization of lifespan respite care program
			(a)Data collection and reportingSection 2904 of the Public Health Service Act (42 U.S.C. 290ii–3) is amended to read as follows:
				
					2904.Data collection and reportingEach eligible State agency awarded a grant or cooperative agreement under section 2902 shall
			 collect, maintain, and report such data and records at such times, in such
			 form, and in such manner as the Secretary may require to enable the
			 Secretary—
						(1)to monitor State administration of programs and activities funded pursuant to such grant or
			 cooperative agreement; and
						(2)to evaluate, and to compare effectiveness on a State-by-State basis, of programs and activities
			 funded pursuant to section 2902..
			(b)FundingSection 2905 of the Public Health Service Act (42 U.S.C. 300ii–4) is amended by striking to carry out this title and all that follows and inserting to carry out this title $15,000,000 for each of fiscal years 2015 through 2019..
			
